Exhibit 10.1

 

IRREVOCABLE TRUST AGREEMENT

TO PROVIDE FOR CERTAIN POTENTIAL CLAIMS OF BE, INC.

 

THIS TRUST AGREEMENT, dated as of April 9, 2004, is made by and between BE,
INC., as Grantor (the “Grantor”), WILMINGTON TRUST COMPANY, a Delaware banking
corporation (in its individual capacity, the “Trust Company”, and not in its
individual capacity but solely as Resident Trustee hereunder, the “Resident
Trustee”) and Dan S. Johnston, an individual (in his individual capacity,
“Johnston”, and not in his individual capacity but solely as Trustee hereunder,
the “Trustee”) and their successors upon the terms and conditions set forth
below.

 

Recitals:

 

WHEREAS, the liquidation, dissolution and winding up of the Grantor have been
approved pursuant to a plan of liquidation in accordance with Delaware law;

 

WHEREAS, the Grantor may have a potential or a contingent tax obligation due the
State of California (the “California Claim”), the exact amount of which cannot
be determined;

 

WHEREAS, to close its business operations in the State of California, the
Grantor must obtain a tax clearance certificate and provide for payment of any
potential California Claim;

 

WHEREAS, Grantor wishes to form a Delaware statutory trust to provide for the
payment of such of the California Claim as Trustee, in its sole discretion,
shall recognize pursuant to the terms of this Agreement, or ultimately
determined to be due and owing by a court of competent jurisdiction;

 

WHEREAS, Resident Trustee and Trustee have agreed to act pursuant to the terms
of this Agreement and have agreed to hold the Trust Property (as hereinafter
defined) in trust pursuant to the express terms of this Agreement;

 

NOW THEREFORE, with the intent to be legally bound hereby, the Grantor, Resident
Trustee, and Trustee adopt the following Trust:

 

ARTICLE I

 

ORGANIZATION

 

1.01. Grantor hereby appoints the Trust Company to act as Resident Trustee
hereunder and Johnston to act as Trustee hereunder and grants, assigns and
delivers to Trustee and to the Resident Trustee, and each of the Trustee and the
Resident Trustee hereby accepts, the property listed on Exhibit A (the “Trust
Property”) which, together with all proceeds and income therefrom, are to be
held by the Trustee or the Resident Trustee pursuant to the terms of this
Agreement.



--------------------------------------------------------------------------------

1.02. Name. The Trust created hereby shall be known as Be, Inc. California
Claims Trust in which name the Trustee, and the Resident Trustee to the extent
expressly provided herein, may conduct business, make and execute deeds,
mortgages, leases, contracts and other instruments; acquire, invest, hold,
pledge, mortgage, lease, assign, convey and transfer Trust Property, or other
property; and sue and be sued.

 

1.03. Office. The office of the Trust shall be in care of Trustee or at such
other address as the Trustee may designate.

 

1.04. Purposes and Powers. The purpose of the Trust is to engage in the
following activities and only the following activities: (i) holding such Trust
Property transferred to or otherwise acquired by it; (ii) administering,
investing, reinvesting, and disposing of the Trust Property; (iii) determining
the validity of the California Claim; (iv) to pay, compromise, litigate or
otherwise settle the California Claim; (v) determining the validity of claims
other than the California Claim; (vi) subject to the approval of the Court, to
compromise, pay or litigate claims other than the California Claim; (vii)
activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith; (viii) to conduct
its business, carry on its operations and have and exercise the powers granted
to a Delaware statutory business trust in any state, territory, district or
possession of the United States, or in any foreign country, that may be
necessary, convenient or incidental to the accomplishment of the purposes of the
Trust; (ix) to enter into, perform and carry out contracts of any kind necessary
to, convenient to, or incidental to the accomplishment of the purposes of the
Trust; (x) to sue and be sued, complain and defend, and participate in
administrative or other proceedings, in its name; (xi) to appoint, hire,
terminate and/or replace agents, employees and/or independent contractors of the
Trust, and define their duties and fix their compensation; (xii) to make,
execute, acknowledge and file any and all documents or instruments necessary,
convenient or incidental to the accomplishment of the purposes of the Trust;
(xiii) to make distributions to the Grantor, or, upon its dissolution and
liquidation, to its Permitted Assignees (as hereinafter defined), but only after
the California Claim has been fully resolved as herein provided; (xiv) to file
and pay taxes on any and all income earned on the Trust Property.

 

1.05. Appointment of the Resident Trustee. The Grantor also appoints the Trust
Company as Resident Trustee for purposes of satisfying the criteria of 12 Del.
C. § 3807(a).

 

1.06. Declaration of Trust; Definitions. Each of the Trustee and the Resident
Trustee hereby declares that it will hold the Trust Property in trust upon and
subject to the conditions set forth herein. It is the intention of the parties
hereto that the Trust constitutes a statutory trust under Chapter 38 of Title 12
of the Delaware Code. All capitalized terms herein are used as defined in
Article IX of this Agreement. The parties further intend that the Trust qualify
as an investment trust that is classified as a trust under Treasury Regulation §
301.7701-4(c), and it is neither the purpose nor the intent of the parties
hereto to create a partnership, joint venture or association taxable as a
corporation. In furtherance of the foregoing, the purpose of the Trust shall be
to protect and conserve the trust estate, and the Trust shall not at any time
engage in or carry on any kind of business or any kind of commercial or
investment activity, except as provided in Section 4.02 hereof. In no event
shall the Trustee, the Resident Trustee or any other Person have any power to
vary the investments of the Trust or to substitute new investments or reinvest
except in furtherance of the purpose of this Trust.

 

2



--------------------------------------------------------------------------------

1.07. No Liability of Grantor, Trustee or Resident Trustee. Except as otherwise
expressly provided for herein, no Grantor or Permitted Assignees shall be
subject to any liability whatsoever to any Person in connection with the Trust
Property or the acts, omissions, obligations or affairs of the Trust. Except as
may be provided in Article VI, no trustee (including the Trustee and the
Resident Trustee) shall be subject to any personal liability whatsoever to any
Person in connection with the Trust Property or the acts, omissions, or
obligations of the Grantor, or the acts, omissions, obligations or affairs of
the Trust.

 

1.08. Situs of Trust. The Trust will be located and administered at the offices
of the Trustee or the Resident Trustee and at such other locations as the
Trustee, in its sole discretion, shall determine. The Trustee and the Resident
Trustee may maintain one or more bank accounts at such locations as the Trustee
and the Resident Trustee determine for receipts and disbursements of income and
principal of the Trust.

 

ARTICLE II

 

RESTRICTIONS ON TRANSFER

 

2.01. Spendthrift. Except as provided below, the interest of the Grantor in
either the income or the Trust Property of the Trust shall not be alienated in
any manner, assigned, encumbered, or transferred, in whole or in part, by the
Grantor without the express written consent of the Trustee, which consent may be
given or withheld in Trustee’s sole and absolute discretion. Grantor’s interest
in the Trust shall be exempt from execution, attachment, distress for rent, and
other legal or equitable process which may be instituted by or on behalf of any
creditor or assignee of Grantor. Notwithstanding the foregoing, upon the
completion of the dissolution and liquidation of the Grantor, Grantor’s
contingent interest to receive the Trust Property after resolution of the
California Claim may be assigned to the Permitted Assignees provided that the
Grantor notifies the Trustee (i) that it has fully dissolved and liquidated and
(ii) of the names, addresses, federal identification numbers, and percentage
interest of the Permitted Assignees.

 

ARTICLE III

 

INVESTMENT AND APPLICATION OF TRUST FUNDS

 

3.01. Application of Income and Principal.

 

(a) Income with respect to and proceeds of Trust Property as well as Trust
Property itself held by the Trustee shall be applied by the Trustee in the
following order:

 

(i) first, to pay any amounts due to the Trustee or Resident Trustee in its
individual capacity under this Agreement;

 

(ii) second, to pay any other expenses of the Trust, including federal and state
income taxes on the income generated by the Trust Property, and the retention of
advisors to assist in determining or litigating the California Claim;

 

3



--------------------------------------------------------------------------------

(iii) third, to pay the expenses of the Trust, including its advisors, incurred
in investigating, responding to or litigating claims, other than the California
Claim, that might be asserted against the Trust, notwithstanding that such
claims may have been barred, were not suspected or known and were not reasonably
anticipated at the time of the Trust’s formation; and

 

(iv) fourth, to pay or fund a reserve to pay, the expenses associated with the
distribution of the trust property to Grantor or Permitted Assignees.

 

(b) Income and proceeds with respect to the Trust Property held by the Trustee
as well as Trust Property itself after the application of funds pursuant to
Section 3.01(a) shall be applied in the following order:

 

(i) first, to pay the State of California in satisfaction of the California
Claim in such amount as the Trustee, in its sole and absolute discretion, shall
determine is appropriate, or as a court of competent jurisdiction shall finally
determine;

 

(ii) second, to pay Claimants other than the State of California, if any, in
satisfaction of claims in such amount as the Trustee shall determine is
appropriate, but only after application to and approval from the Court to permit
such payment; and

 

(iii) third, after resolution and payment of the California Claim and
thereafter, any other claims that may be approved by the Court, payment shall be
made to the Grantor or, if Grantor has been fully dissolved and liquidated, to
the Permitted Assignees.

 

3.02. No Segregation of Moneys; No Interest. Subject to Section 3.01, moneys
received by the Trustee or the Resident Trustee hereunder need not be segregated
in any manner except to the extent required by law and may be deposited under
such general conditions as may be prescribed by law, and neither the Trustee nor
the Resident Trustee shall be liable for any interest thereon.

 

ARTICLE IV

 

AUTHORITY AND DUTIES OF THE TRUSTEE AND THE RESIDENT TRUSTEE

 

4.01. General Authority. Each of the Trustee and the Resident Trustee is
authorized to take all actions required or permitted to be taken by it pursuant
to the terms of this Agreement.

 

4.02. Specific Authority. Without limiting the Trustee’s general authority, the
Trustee is hereby authorized and directed to take the following actions:

 

  (a) To retain any and all real property, partnership interests, stocks, bonds,
notes, securities and/or other property constituting the original Trust Property
or added thereto, without personal liability on the part of the Trustee for any
decrease in value thereof;

 

4



--------------------------------------------------------------------------------

  (b) To sell at public or private sale, exchange for like or unlike property,
grant and convey, lease, assign or transfer, for terms longer or shorter than
this Trust, borrow money and pledge or mortgage, as security therefore, any or
all property, real or personal, or any interest therein, held as part of the
Trust Property;

 

  (c) To invest any money available for investment in such real estate,
partnership interests, stocks, bonds, notes, securities and/or other property as
may be deemed by the Trustee appropriate, irrespective of the rules of
investment applying to trustees under any present or future laws of the State of
Delaware or elsewhere and without any duty on the part of Trustee to diversify
investments;

 

  (d) To vote directly or by proxy any shares of stock, partnership interests,
bonds or other securities held hereunder;

 

  (e) To accept from time to time additions of real or personal property to the
Trust Property in such amount or amounts as Trustee may determine to be
desirable;

 

  (f) To determine whether expenses and other disbursements, including any
expenses in connection with the operation, maintenance, improvement and
protection of any Trust Property, shall be charged against principal, income, or
partly against principal and partly against income, and such determination shall
be conclusive upon all Persons;

 

  (g) To rely upon such information with respect to assignment, heirship,
relationship, survivorship, identity or any other fact, relative to determining
to whom any Trust Property and/or the income therefrom shall be paid or
distributed, as Trustee shall reasonably believe is correct, without any
personal liability for so doing;

 

  (h) To retain any and all property constituting the Trust Property undivided,
if more convenient to do so, until physical division becomes necessary in order
to make any distribution therefrom and, until such division is made, to allocate
to each share of the Trust Property its proportionate part of the receipts and
expenses;

 

  (i) To retain any and all property constituting the Trust Property, or a part
hereof, in bearer form or in its own name or in the name of its nominee or
nominees, without disclosing its fiduciary capacity; and Trustee’s personal
liability shall be neither increased nor decreased thereby;

 

  (j) To make any division or distribution of the Trust Property herein provided
for in cash or in kind, or partly in cash and partly in kind, and to value and
apportion the property to be so divided or distributed, which valuation and
apportionment shall be final and conclusive upon all Persons;

 

5



--------------------------------------------------------------------------------

  (k) To operate and manage such business as shall constitute part of the Trust
Property and shall be authorized to take any and all actions necessary to duly
constitute such business and maintain its status, or change its status or
operation as Trustee shall deem appropriate;

 

  (l) To retain accountants, legal counsel and other professional advisors and
to pay for the same out of the Trust Property without diminution of compensation
otherwise payable to it;

 

  (m) To defend or settle the California Claim as Trustee, in its sole
discretion, shall determine to be appropriate and to pay, discharge or otherwise
satisfy the California Claim; and

 

  (n) To defend or settle claims other than the California Claim as Trustee
shall determine to be appropriate and to pay, discharge or otherwise satisfy
such other claims, but only after application to and approval from the Court to
permit such payment or actions.

 

4.03. General Duties. It shall be the duty of the Trustee to discharge (or cause
to be discharged) all of its responsibilities pursuant to the terms of this
Agreement and to administer the Trust in accordance with the terms hereof.

 

4.04. Accounting and Reports to the Grantor, the Internal Revenue Service and
Others.

 

(a) The Trustee shall (i) maintain or cause to be maintained the books of the
Trust on a calendar year basis and on the cash method of accounting, (ii)
deliver to the Grantor, within 60 days of the end of each Fiscal Year, or more
often, as may be required by the Code and the regulations thereunder, a copy of
the annual financial statement of the Trust for such Fiscal Year and a statement
in such form and containing such information as may be required by such
regulations, (iii) file such tax returns relating to the Trust, and make such
elections, as required under any applicable state or federal statute or rule or
regulation thereunder, (iv) cause such tax returns to be signed in the matter
required by law, (v) cause to be paid from Trust Property or the income
therefrom any and all federal, state and local income taxes due relating to the
tax returns of the Trust, and (vi) cause to be mailed to the Grantor copies of
all such reports and tax returns of the Trust.

 

(b) The Trustee shall furnish to the Grantor, promptly upon receipt thereof,
duplicates or copies of all material reports, notices, demands, certificates,
financial statements and any other instruments furnished to the Trustee
hereunder.

 

4.05. Signature of Returns. The Trustee shall sign on behalf of the Trust the
tax returns and other periodic filings of the Trust which are not required by
the express terms of this Agreement to be executed by the Resident Trustee.

 

6



--------------------------------------------------------------------------------

4.06. No Duties Except as Specified in this Agreement. Neither the Trustee nor
the Resident Trustee shall have any duty or obligation to manage, make any
payment in respect of, register, record, sell, dispose of or otherwise deal with
the Trust Property, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Trust, the Trustee or the Resident Trustee is or becomes a party, except as
expressly provided by the terms of this Agreement and no implied duties or
obligations shall be read into this Agreement against the Trustee or the
Resident Trustee.

 

4.07. No Action Except under Specified Documents. Neither the Trustee nor the
Resident Trustee shall manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Property except in accordance with the powers granted
to and the authority conferred upon the Trustee or the Resident Trustee pursuant
to this Agreement.

 

4.08. Responsibilities of Resident Trustee. The Resident Trustee is hereby
authorized and directed to take the following actions:

 

(a) To invest any money constituting part of the Trust Property held by the
Resident Trustee in such real estate, partnership interests, stocks, bonds,
notes, securities and/or other property as the Resident Trustee may be directed
in writing by the Trustee, and in the absence of written instructions from the
Trustee, the Resident Trustee shall invest such moneys in the service class
shares of the U.S. Government Portfolio of the Wilmington Funds, a mutual fund
managed by Rodney Square Management Corporation, a subsidiary of the Trust
Company. The parties acknowledge that shares in this mutual fund are not
obligations of the Trust Company, are not deposits and are not insured by the
FDIC. The Trust Company or its affiliates are compensated by this mutual fund
for services rendered in its capacity as investment advisor, custodian and/or
transfer agent; the Trust Company, or its affiliates, are also compensated by
these mutual funds for providing shareholder services; and such compensation is
both described in detail in the prospectus for the fund, and is in addition to
the compensation, if any, paid to the Trust Company in its capacity as the
Resident Trustee hereunder. The investment directions set forth above are to be
followed by the Resident Trustee irrespective of the rules of investment
applying to trustees under any present or future laws of the State of Delaware
or elsewhere and without any duty on the part of the Resident Trustee to
diversify investments.

 

(b) After the California Claim has been fully resolved as provided herein, to
make such distributions of Trust Property to the Grantor, or, subsequent to its
dissolution and liquidation, to its Permitted Assignees, as it shall be directed
in writing by the Trustee. For the avoidance of doubt, upon the execution of
this Agreement, the Trustee shall provide the Resident Trustee with the name,
address and social security number of each Permitted Assignee in the form
requested by the Resident Trustee.

 

(c) To cause to be prepared at the expense of the Trust and deliver to the
Grantor, or after the dissolution and liquidation of the Grantor, each Permitted
Assignee, within 60 days of the end of the Fiscal Year in which the distribution
is made by the Resident Trustee pursuant to Section 4.08(b), a report on Form
K-1 reflecting such distribution with respect to the Grantor, or each Permitted
Assignee, as the case may be, during such Fiscal Year.

 

7



--------------------------------------------------------------------------------

(d) To cause to be prepared at the expense of the Trust, to execute and to cause
to be filed such tax returns relating to the Trust as may be required under any
applicable state or federal statute or rule or regulation thereunder.

 

(e) To open a checking account in the name of the Trust at Wilmington Trust
Company and to make such transfers to such account from the proceeds of the
moneys invested by the Resident Trustee pursuant to section 4.08(a) of this
Agreement as the Resident Trustee may from time to time be directed in writing
by the Trustee.

 

ARTICLE V

 

LIMITATIONS ON THE TRUSTEE’S AND RESIDENT TRUSTEES’S LIABILITY

 

5.01. Acceptance of Trusts and Duties. Each of the Trustee and the Resident
Trustee accepts the trusts hereby created and agrees to perform its duties
hereunder with respect to the same but only upon the terms of this Agreement.
Neither the Trustee nor the Resident Trustee shall be personally liable under
any circumstances, except the Trustee and the Resident Trustee shall be liable
to the Trust for its own willful misconduct or gross negligence. In particular,
but not by way of limitation:

 

(a) Neither the Trustee nor the Resident Trustee shall be personally liable with
respect to any action taken or omitted to be taken by the Trustee or the
Resident Trustee in good faith in accordance with the terms of this Agreement;

 

(b) Under no circumstance shall the Trustee or the Resident Trustee be
personally liable for any indebtedness of the Trust or the Grantor; and

 

(c) Neither the Trustee nor the Resident Trustee shall be personally responsible
for or in respect of the validity or sufficiency of this Agreement or for the
due execution hereof by the Grantor, or for the form, character, genuineness,
sufficiency, value or validity of any trust property.

 

5.02. Reliance; Advice of Counsel.

 

(a) Neither the Trustee nor the Resident Trustee shall incur any personal
liability to anyone in relying upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties.

 

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations each of the Trustee and the Resident
Trustee (i) may act directly or, at the expense of the Trust, through agents or
attorneys pursuant to agreements entered into with any of them, and the Trustee
shall not be personally liable for the fault or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Trustee or
the Resident Trustee with reasonable care; and (ii) may, at the expense of the
Trust, consult with counsel, accountants and other skilled persons to be
selected with reasonable care and employed by Trustee or the Resident Trustee,
and neither the Trustee nor the Resident Trustee shall be personally liable for
anything done, committed or omitted in good faith by it in accordance with the
advice or opinion of any such counsel, accountants or other skilled persons.

 

8



--------------------------------------------------------------------------------

5.03. Not Acting in Individual Capacity. In accepting the Trusts hereby created
each of the Trustee and the Resident Trustee acts solely as trustee hereunder
and not in its individual capacity, and all Persons having any claim against the
Trustee or the Resident Trustee by reason of the transactions contemplated by
this Agreement shall look only to the Trust Property for payment or satisfaction
thereof.

 

ARTICLE VI

 

COMPENSATION OF TRUSTEE

 

6.01. Fees and Expenses. (a) The Trustee in its individual capacity shall
receive compensation for its services at its customary rate. The Trustee shall
be entitled to be reimbursed in its individual capacity for its reasonable
expenses hereunder, including, without limitation, the reasonable compensation,
expenses and disbursements of such agents, representatives, experts and counsel
as the Trustee may employ in connection with the exercise and performance of its
rights and duties under this Agreement.

 

(b) The Resident Trustee in its individual capacity shall receive the following
compensation for acting as Resident Trustee hereunder: (i) an initial fee
payable upon the execution of this Agreement by the parties hereto in the amount
of $1,500, (ii) an annual fee payable upon the execution of this Agreement by
the parties hereto and upon each anniversary thereof until the Trust has been
dissolved and terminated in the amount of $5,000, and (iii) a distribution fee
in the amount of $10.00 for each individual distribution made by the Resident
Trustee to the Grantor or to any Permitted Assignee pursuant to Section 4.08(b).
In addition, the Resident Trustee shall be entitled to be reimbursed in its
individual capacity for its reasonable expenses hereunder, including, without
limitation, the reasonable compensation, expenses and disbursements of such
agents, representatives, experts and counsel as the Resident Trustee may employ
in connection with the exercise and performance of its rights and duties under
this Agreement.

 

6.02. Indemnification. The Grantor and upon the dissolution and liquidation of
the Grantor, the Permitted Assignees shall be liable for, and hereby agrees to
indemnify the Trustee in its individual capacity and the Resident Trustee in its
individual capacity and their respective successors, assigns, agents and
servants, from and against, any and all liabilities, obligations, losses,
damages, taxes, claims, actions, suits, costs, expenses and disbursements
(including without limitation, legal fees and expenses) of any kind and nature
whatsoever (collectively, “Expenses”) which may be imposed on, incurred by or
asserted at any time against the Trustee (as such or in its individual capacity)
and/or the Resident Trustee (as such or in its individual capacity) (whether or
not indemnified against by other parties) in any way relating to or arising out
of this Agreement, the administration of the Trust Property or the action or
inaction of the Trustee and/or the Resident Trustee hereunder, except only that
the Grantor and Permitted Assignees shall not be required to indemnify the
Trustee or Resident Trustee for Expenses arising or resulting from such
trustee’s own gross negligence or willful malfeasance. The indemnities contained
in this Section 6.02 shall survive the termination of this Agreement and

 

9



--------------------------------------------------------------------------------

the resignation or removal of the Trustee and the Resident Trustee. The
indemnities contained in this Section 6.02 extend only to the Trustee and the
Resident Trustee, each in its individual capacity, and shall not be construed as
indemnities of the Trust Property.

 

6.03. Payments to the Trustees. Any amounts paid to the Trustee or Resident
Trustee from the Trust Property pursuant to this Article VI shall be deemed not
to be part of the Trust Property immediately after such payment.

 

ARTICLE VII

 

SUCCESSOR TRUSTEES AND ADDITIONAL TRUSTEES

 

7.01. Resignation of Trustee; Appointment of Successor.

 

(a) Any trustee of the Trust, including the Resident Trustee, may resign at any
time by giving at least 10 days prior written notice to the Grantor or, upon the
complete dissolution and liquidation of the Grantor, to the Permitted Assignees,
and the successor Trustee herein appointed. The Trustee originally appointed
shall have the power and authority to appoint a successor Trustee by executing a
written designation of a Trustee, and any successor appointed herein shall have
the power and authority to appoint a successor Trustee by executing a written
designation of a Trustee. In the event of the resignation, death or bankruptcy
of the Trustee, or any successor to the Trustee, the successor appointed
pursuant to the preceding sentence shall act as Trustee. If a successor Trustee
shall not have been appointed as provided above, the Resident Trustee shall
either appoint a successor Trustee or apply to any court of competent
jurisdiction to appoint a successor Trustee.

 

(b) Any successor Trustee, however appointed, shall execute and deliver to the
predecessor Trustee an instrument accepting such appointment, and thereupon such
successor Trustee, without further act, shall become vested with all the
estates, properties, rights, powers, duties and trust of the predecessor Trustee
in the trusts hereunder with like effect as if originally named the Trustee
herein; but nevertheless, upon the written request of such successor Trustee,
such predecessor Trustee shall execute and deliver an instrument transferring to
such successor Trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers, duties and trusts of such predecessor Trustee, and
such predecessor Trustee shall duly assign, transfer, deliver and pay over to
such successor Trustee all moneys or other property then held or subsequently
received by such predecessor Trustee upon the trusts herein expressed.

 

(c) Any successor Resident Trustee must either be a Delaware resident, if it is
a natural person, or must have its principal place of business in Delaware, if
it is not a natural person.

 

7.02. Appointment of Additional Trustees. At any time or times for the purpose
of meeting any legal requirements of any jurisdiction in which any part of the
Trust Property may at the time be located, the Trustee, by an instrument in
writing, may appoint one or more Persons to act as co-trustee(s) or separate
trustee or separate trustees of all or any part of the Trust Property to the
full extent that local law makes it necessary or appropriate for such
co-trustee(s) or separate trustee or separate trustees to act alone.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

 

TERMINATION OF TRUST

 

8.01. Termination of Trust.

 

The Trust created hereby shall be terminated and the Trust Property, if any,
shall be distributed to the Grantor or, if Grantor has been fully dissolved and
liquidated, to the Permitted Assignees, and shall be of no further force or
effect upon: (i) the full and complete resolution of the California Claim, by
way of settlement or litigation, and receipt of the tax clearance certificate
from the State of California, and (ii) subject to Court approval and the
availability of Trust Property following resolution of the California Claim, the
full and complete resolution of claims other than the California Claim or
satisfaction of so much of the other claims as the remaining Trust Property
permits. If the State of California does not assert the California Claim, the
Trust shall terminate not later than four years after the filing of the final
tax return of Grantor, in accordance with Cal. Rev. & Tax Code § 19057, as
amended, unless approval of the Court is granted to further extend the life of
the Trust for good cause.

 

Notwithstanding anything herein to the contrary, this Trust shall not be
terminated without providing the State of California 30 days advanced written
notice of the intent to terminate unless a tax clearance certificate has earlier
been issued to the Grantor, in which case it may be terminated without further
notice to the State of California.

 

8.02. No Partition. The bankruptcy, insolvency, or dissolution of the Grantor
shall not terminate this Agreement, nor entitle such Grantor’s creditors or
assignees to claim an accounting or to take any action or proceeding in any
court for a partition or winding up of the Trust Property, nor otherwise affect
the rights, obligations and liabilities of the parties hereto.

 

8.03. No Termination by Grantor. Except as otherwise provided herein, the
Grantor shall not be entitled to terminate or revoke the Trust established
hereunder.

 

ARTICLE IX

 

DEFINITIONS

 

9.01. Capitalized Terms. For all purposes of this Agreement, the following terms
shall have the meaning set forth below:

 

“Agreement” means this Trust Agreement, as it may be amended from time to time.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time and as it may be interpreted under regulations promulgated by the
Treasury Department.

 

“Court” means the Court of Chancery of the State of Delaware.

 

11



--------------------------------------------------------------------------------

“Delaware Act” means the Delaware Business Trust Act, 12 Del. C. § 3801, et
seq., as the same may be amended from time to time.

 

“Fiscal Year” means the calendar year from each January 1 to the following
December 31.

 

“Grantor” means Be, Inc., who will transfer assets to the Trust for purposes of
forming the Trust.

 

“Periodic Filings” means any filings or submissions that the Trust is required
to make with any state or federal regulatory agency or under the Code.

 

“Permitted Assignees” means the record shareholders of Be, Inc. at such time as
the dissolution and complete liquidation of Be, Inc has been accomplished.

 

“Person” means any individual, corporation, partnership, business trust, limited
liability company, trust, or other entity.

 

“Resident Trustee” means the Trust Company and any other Person serving as
successor Resident Trustee(s) hereunder.

 

“Trust” means the Delaware statutory trust established by this Agreement.

 

“Trust Property” means all right, title and interest of the Trust or the Trustee
in and to any property contributed to the Trust by the Grantor or otherwise
acquired by the Trust, from time to time, including without limitation all
distributions, payments or proceeds thereon.

 

“Trustee” means Johnston and any Person serving as successor Trustee(s)
hereunder.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01. Supplements and Amendments. This Agreement may not be amended except (a)
with the prior written consent of each of the Trustee, the Resident Trustee, the
Grantor (or, after the dissolution and liquidation of the Grantor, each
Permitted Assignee) and the State of California, or (b) pursuant to an order of
the Court.

 

10.02. No Legal Title to Trust Property in Grantor. The Grantor shall not have
legal title to any part of the Trust Property or any interest in specific Trust
Property.

 

10.03. Pledge of Collateral by Trustee is Binding. The pledge of any Trust
Property to any Person by the Trustee made pursuant to the terms of this
Agreement shall bind the Grantor and the Permitted Assignees and shall be
effective to transfer or convey the rights of the Trustee in and to such Trust
Property to the extent set forth in such agreement. No purchaser or other
grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such pledge or as to the application of any proceeds
with respect thereto by the Trustee.

 

12



--------------------------------------------------------------------------------

10.04. Limitations on Rights of Others. Nothing in this Agreement, whether
express or implied, shall be construed to give to any Person other than the
Trustee, the Resident Trustee and the Grantor and its Permitted Assignees any
legal or equitable right, remedy or claim in the Trust Property or under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein; provided, however, that this Trust has been created to satisfy the
California Claim and the State of California may petition the Court to prohibit
the termination of this Trust, if the State of California reasonably believes
the California Claim has not been fully resolved.

 

10.05. Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all notices shall be in writing and delivered by hand, facsimile,
electronic mail, or mailed by certified mail, postage prepaid, if to the
Trustee, addressed to: Be Incorporated, P.O. Box 391420, Mountain View, CA
94039-1420, Attention: Dan S. Johnston, President (or by email to
danj@beincorporated.com with telephone confirmation at 650-965-4842); if to the
Resident Trustee, addressed to Wilmington Trust Company, Rodney Square North,
1100 N. Market Street, Wilmington, DE 19890-0001, Attention: Corporate Custody
(or by email to mpulgini@wilmingtontrust.com with telephone confirmation at
302-636-6450); if to Grantor, addressed to: Be Incorporated, P.O. Box 391420,
Mountain View, CA 94039-1420, Attention: Dan S. Johnston, President (or by email
to danj@beincorporated.com with telephone confirmation at 650-965-4842), and if
to the State of California, addressed to: Document Filing Support Unit,
Secretary of State- Business Filings, 1500 11th Street, 3rd Floor, Sacramento,
CA 95814, Attention: Legal Review Unit, or to such other address as the Trustee,
the Resident Trustee, the Grantor or the State of California may have set forth
in a written notice to each of the other parties hereto. Whenever any notice in
writing is required or permitted it shall be deemed given and such requirement
satisfied upon the earlier of actual receipt thereof or 72 hours after such
notice is mailed by certified mail, postage prepaid, addressed as provided
above.

 

10.06. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.07. Separate Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

 

10.08. Successors and Assigns. All covenants and agreements contained herein
shall be binding upon, and inure to the benefit of, the Trustee and its
successors and assigns, the Resident Trustee and its successors and assigns and
the Grantor and its Permitted Assignees.

 

10.09. Right of Grantor. Upon the execution of this Trust Agreement and transfer
of the Trust Property to the Trust, Grantor shall have no further right, duty,
or obligation with respect to the Trust or the Trust Property.

 

13



--------------------------------------------------------------------------------

10.10. Interpretation. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof. The singular and plural, and tenses and genders,
shall be interchangeable as the context reasonably requires. This Agreement
constitutes the parties’ full and final understanding and agreement with respect
to the Trust, there being no oral or written understanding, representation,
assumption, condition, promise or agreement binding or effective between the
parties except as set forth herein. No subsequent course of dealing, reliance,
oral understanding or other conduct or circumstance shall amend this Agreement
or constitute a waiver, abandonment, or estoppel to assert, any rights
hereunder.

 

10.11. Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with, the laws of the State of Delaware (excluding
conflict of law rules), including all matters of construction, validity and
performance.

 

IN WITNESS WHEREOF, the Trustee and the Resident Trustee each has caused this
Trust Agreement to be duly executed by its officer hereunto duly authorized, and
the Grantor has executed separate signature pages, attached hereto, all as of
the day and year first above written.

 

GRANTOR:

BE, INC.

By:

 

/s/ Dan S. Johnston

--------------------------------------------------------------------------------

Name:

 

Dan S. Johnston

Title:

 

President

TRUSTEE:

   

DAN S. JOHNSTON

By:

 

/s/ Dan S. Johnston

--------------------------------------------------------------------------------

Name:

 

Dan S. Johnston

Title:

   

RESIDENT TRUSTEE:

 

WILMINGTON TRUST COMPANY

By:

 

/s/ Margaret Pulgini

--------------------------------------------------------------------------------

Name:

 

Margaret Pulgini

Title:

 

Vice President

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

Trust Property

 

$2,500,000

 

15